Gilfillan, C. J.
There is in this case nothing in any assignment of error, based on exceptions taken, that requires special mention. As soon as plaintiff, under the agreement with Steele, left her note in the office of Payne, she had complied with the terms of the con*247tract of sale of the property to her, the title passed to her, and she was entitled to the bill of sale, which after that time was in the hands-of Payne as her agent. If Dwyer after that took a transfer from Steele, with notice that plaintiff had purchased the property, — as from the evidence the jury might have found, and as we must presume they did find, — then he could not be a bona fide purchaser, and it was immaterial that the possession of the property remained in the vendor.
Order affirmed.